Upham, J.
In the application made in this instance to take the poor debtor’s oath, the applicant states that he has not any estate, real or personal, in possession, reversion, or in remainder, to the amount of twenty dollars, excepting goods and chattels exempted from attachment and execution, and he prays to be admitted to take the oath prescribed by act of 16th June, 1807. The object of the application is so fully set forth, that the design must have been apparent to the creditor, notwithstanding the wrong statute was specified.
Had the creditor paid no regard to this notice, he might have availed himself of any technical defect; but he took cognizance of it so far as to appear; and, when present, took no exception to the form of the application, but objected only generally to any oath being administered to the debt- or, to discharge him from imprisonment. It appears, also, from the proceedings, that the legal oath was taken.
Under these circumstances, as the notice was formal in all respects save as regards the date of the statute, and as no exception was originally taken on this account, it must be regarded as waived. The creditor cannot be permitted to lie by to this late hour, and now avail himself of any such defect.
The second exception is, that the plaintiff ⅛ attorney pro*557posed to the magistrates selected on this occasion to put interrogatories to the debtor, previous to his being admitted to take the oath ; but they overruled the motion.
This was done on the ground that the debtor was not bound to answer any enquiries, except at his election ; and, as no other evidence was proposed, that it was the duty of the magistrates to admit the debtor to his oath, if he elected to take the same.
The statute provides for a hearing before the magistrates; and “ if at the hearing the creditor can make it appear to the ‘ satisfaction of said magistrates or commissioners that the ‘ prisoner has practised fraud, deceit or falsehood, in the man- ‘ agement of his estate, real or personal, in order to take ad- ‘ vantage of this act, he shall not be admitted to swear ; but ‘ if no sufficient objection is made by the creditor or his at- ‘ torney, the said justices or commissioners shall administer ! the oath prescribed by statute.”
This oath consists of a declaration by the debtor “ that he has no property, real or personal, in possession, remainder or reversion, beyond a specific sumwith a declaration that he “has not at any time, directly or indirectly, sold, leased, ‘ or otherwise conveyed or disposed of, to, or entrusted any ‘ persons with, any part of his estate, with intent or design ‘ to secure the same, or to receive or expect any profit or ad- ‘ vantage therefor, nor has he caused or suffered any thing ‘ else to be done whereby any of his crediters might be de‘frauded.” 1 N. H. Laws 478.
The statute thus places it in the power of the party to make himself a witness in his own case, so far as relates to his release from arrest; and he thus necessarily submits himself to a cross-examination of the opposite party ; and we know of no reason under such circumstances why he should resist such enquiries as may tend to elicit the whole truth, or on what principle the creditor shall be debarred the privilege of testing the knowledge and veracity of the witness as to the subject matter of his testimony.
*558Bnt in this case no such privilege was allowed. The debtor was in substance admitted to his discharge without any hearing, notwithstanding the creditor was present, and proffered testimony for the consideration of the magistrates, having a most evident and important bearing on the question before them.
In this ruling we think the magistrates clearly erred. It makes no difference that the hearing stood continued ; the ruling never was reversed so that the party could propound interrogatories which he was legally entitled to make under the statute. The bond, therefore, is forfeited; and in pursuance of the agreement there must be

Judgment for the plaintiff.